RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1224-16T1

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

           Plaintiff-Respondent,

v.

E.S.,

           Defendant-Appellant,

and

F.W.,

     Defendant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF F.W.,

     Minor.
_____________________________

                    Submitted September 12, 2018 – Decided September 26, 2018

                    Before Judges Haas and Mitterhoff.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Bergen County,
            Docket No. FG-02-0076-15.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Carleen M. Steward, Designated Counsel, on
            the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Natasha C. Fitzsimmons, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Noel C. Devlin, Assistant Deputy
            Public Defender, on the brief).

PER CURIAM

      Defendant E.S.1 appeals the trial court's November 7, 2016 judgment of

guardianship that terminated her parental rights to her daughter, F.W., born in

January 2014. Defendant contends that plaintiff New Jersey Division of Child

Protection and Permanency ("Division") failed to prove each prong of N.J.S.A.

30:4C-15.1(a) by clear and convincing evidence. The Law Guardian supported

termination before the trial court and, on appeal, joins the Division in urging us

to affirm. Having considered the parties' arguments in light of the record and

applicable legal standards, we affirm.



1
  Pursuant to Rule 1:38-3(d), we use initials to protect the confidentiality of the
participants in these proceedings.
                                                                           A-1224-16T1
                                         2
      N.J.S.A. 30:4C-15.1(a) requires the Division to petition for termination of

parental rights on the grounds of the "best interests of the child" if the following

standards are met:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm 2 . .
            .;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

      In June 2015, the Division filed a verified complaint to terminate

defendant's parental rights and award the Division guardianship of F.W.3 Judge



2
  "Such harm may include evidence that separating the child from his resource
family parents would cause serious and enduring emotional or psychological
harm to the child." N.J.S.A. 30:4C15.1(a)(2).
3
  The Division also sought to terminate the parental rights of F.W.'s father. On
August 15, 2016, F.W.'s father made an identified surrender of F.W to F.W.'s
current resource parent.

                                                                            A-1224-16T1
                                         3
William R. DeLorenzo, Jr., presided over the six-day guardianship trial, during

which the Division presented four witnesses: caseworker Barbara Whalen; Dr.

Michael Gentile; caseworker Debbie Gomez; and Dr. Robert Miller. Defendant

presented testimony from a friend from Alcoholics Anonymous ("AA") and

testified on her on behalf. 4 In addition, numerous documentary exhibits were

admitted into evidence. On November 7, 2016, Judge DeLorenzo issued a fifty-

seven page written opinion finding that the Division established by clear and

convincing evidence the statutory grounds for terminating E.S.'s parental rights

to F.W.

        The evidence is outlined in detail in the judge's opinion. A summary will

suffice here. E.S.'s history with the Division dates back to 2007. The Division

has responded to referrals regarding domestic violence between E.S. and F.W.'s

father, as well as E.S.'s mental health and erratic behavior. On May 9, 2014, the

Division received a referral from the shelter where E.S. was residing with F.W.,

claiming that E.S. left F.W. unattended, threatened other people at the shelter

with knives, and had accused F.W.'s father of sexually abusing her.          The

Division had previously responded to a referral regarding E.S.'s erratic behavior




4
    F.W.'s father also presented three witnesses at trial.
                                                                         A-1224-16T1
                                          4
at the shelter. Based on concerns about E.S.'s mental health and ability to care

for F.W., the Division emergently removed F.W. from E.S.'s care.

      Upon removal from E.S., the Division took F.W. to Hackensack

University Medical Center for an examination. Hospital staff discarded F.W. 's

clothes because they smelled of urine and feces and determined that F.W. had

severe eczema and a fever. The examination ruled out that F.W. was subjected

to sexual abuse. F.W. was placed in a non-relative resource home, where she

remains to date. On May 13, 2014, the Family Part granted the Division custody,

care, and supervision of F.W. 5      The court ordered E.S. to comply with

recommendations from a substance abuse evaluation and to submit to a

psychiatric evaluation and comply with recommendations.          The court also

afforded E.S. four hours of supervised visitation per week.

      Throughout the litigation, E.S. did not fully comply with her substance

abuse and mental health treatments.        E.S. completed two substance abuse

treatment programs, as well as domestic violence counseling. Nonetheless, the

evidence established at trial showed that E.S. suffered multiple relapses and at

times refused to submit urine screens. Further, psychological and psychiatric



5
  On September 24, 2014, E.S. stipulated that she had abused or neglected F.W.
by suffering from untreated mental health issues that posed a substantial risk of
harm to F.W.
                                                                         A-1224-16T1
                                       5
evaluations reflected that E.S. suffered from suicidal ideation, refused to take

psychopathic medications, and had limited insight into her mental health

conditions. Additionally, in May 2014, E.S. posted threatening and harassing

statements about Division personnel on social media.

      E.S. also attended her supervised visitation inconsistently.       Through

February 2015, the Family Part had suspended E.S.'s visitation pending the

results of a psychiatric evaluation and E.S.'s compliance with treatment services

and medication monitoring. E.S. attended the sessions in February and March

2015, but her participation became inconsistent in April 2015. E.S. did not visit

F.W. between April 2015 and July 2015. Visitation was suspended from July

2015 to September 2015 because E.S. had relapsed.

      Between September 2015 and December 2015, E.S. cancelled visits with

F.W. at the Division because the visits were "too much'' and it was too hard for

her to maintain sobriety while visiting. Additionally, Division workers noted

that when E.S. did attend visitation, E.S. did not stay for more than one -half of

the allotted time for each session, E.S. would not change F.W.'s diaper, and F.W.

was reluctant to go to E.S. Nevertheless, beginning in December 2015, E.S.

attended supervised visitation on a consistent basis, changed F.W.'s diaper, and

stayed for the full time provided.


                                                                          A-1224-16T1
                                        6
      At trial, the Division's experts testified that E.S. was not fit to parent F.W.

and had limited insight into her mental health conditions. Dr. Gentile diagnosed

E.S. with post-traumatic stress disorder, borderline personality disorder, severe

alcohol use disorder, and specific learning disabilities. Dr. Gentile testified that

E.S. had been non-compliant with taking prescribed medications, had made

suicide threats, and struggled with alcohol and drug use. Dr. Gentile opined that

if E.S. failed to take her medication as prescribed, he would not recommend E.S.

be reunited with F.W. even if she was otherwise in full compliance.

      Likewise, Dr. Miller testified that E.S. was reluctant to acknowledge her

mental health disorders, was non-complaint with medication and treatment, and

posed a risk of exposing F.W. to harm. He noted that E.S.'s plan was for F.W.'s

father to obtain custody of F.W., so that E.S. could visit F.W. Additionally,

based on the bonding evaluations he conducted, Dr. Miller concluded that there

was no secure bond between E.S. and F.W. In contrast, Dr. Miller concluded

that there was a secure bond between E.S. and her resource mother, that the

resource mother was E.S.'s psychological parent, and that separation of F.W.

from her resource parent would cause F.W. significant harm. Based on his

findings, Dr. Miller recommended that the Division seek termination of E.S. 's

parental rights with the plan of adoption of F.W. by her resource parent.


                                                                             A-1224-16T1
                                         7
      At trial, E.S. testified that she was still pursuing substance abuse recovery

and had started a new treatment program in March 2016. She also testified that

she had requested parenting classes from the Division, which the Division did

not provide. E.S. also testified that she did not intend to continue attending AA

meetings and that she did not believe she needed her prescribed medications

E.S. presented no expert testimony.

      In his written opinion, Judge DeLorenzo found that the Division

established each of the four prongs under N.J.S.A. 30:4C-15.1(a) by clear and

convincing evidence. With respect to prong one, the trial court found F.W.'s

safety, health, and well-being were endangered by the parental relationship with

E.S. based on E.S.'s failure to meet F.W.'s physical needs at the time of removal.

The trial court further found that F.W. continued to be endangered by E.S.'s

failure to appropriately deal with her mental health and substance abuse issues.

Turning to prong two, the trial court found that E.S. was unable to eliminate the

harm to F.W. because E.S. demonstrated only a superficial understanding of her

parental deficits and alcohol dependence and because a delay in permanent

placement would cause further harm to F.W. Under prong three, the trial court

found that the Division provided reasonable efforts to help E.S. correct the

circumstances that led to F.W.'s placement, including mental health and


                                                                           A-1224-16T1
                                        8
substance abuse treatments, supervised visitation, and exploring and ruling out

placement with F.W.'s maternal grandmother as an alternative to termination of

parental rights. With respect to prong four, the trial court found that termination

of parental rights would not do more harm than good to F.W. based on the

conclusions from Dr. Miller's bonding evaluation.

      Our scope of review on appeals from orders terminating parental rights is

limited. In such cases, we will generally uphold the trial court's findings, so

long as they are supported by "adequate, substantial, and credible evidence."

N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 552 (2014). The

decision should only be reversed or altered on appeal if the trial court 's findings

were "so wholly unsupportable as to result in a denial of justice." N.J. Div. of

Youth & Family Servs. v. P.P., 180 N.J. 494, 511 (2004) (quoting In re

Guardianship of J.N.H., 172 N.J. 440, 472 (2002)).

      Likewise, we must give substantial deference to the family court judge's

special expertise and opportunity to have observed the witnesses firsthand and

evaluate their credibility. R.G., 217 N.J. at 552-53. Moreover, as the fact finder,

while the "trial judge is 'not required to accept all or any part of [an] expert

opinion,' " he or she may "place[ ] decisive weight on [the] expert." In re Civil

Commitment of R.F., 217 N.J. 152, 156, 174 (2014) (first alteration in original).


                                                                            A-1224-16T1
                                         9
Even where, as here, the appellants allege "error in the trial judge's evaluation

of the underlying facts and the implications to be drawn therefrom, " deference

must be afforded unless the judge "went so wide of the mark that a mistake must

have been made." M.M., 189 N.J. at 279 (first quoting In re Guardianship of

J.T., 269 N.J. Super. 172, 188-89 (App. Div. 1993); then quoting C.B. Snyder

Realty, Inc. v. BMW of N. Am. Inc., 233 N.J. Super. 65, 69 (App. Div. 1989)).

      Guided by these standards, we conclude that Judge DeLorenzo's factual

findings are amply supported by the credible evidence in the record, and his

legal conclusions are unassailable. "It is not our place to second-guess or

substitute our judgment for that of the family court, provided that the record

contains substantial and credible evidence to support the decision to terminate

parental rights." F.M., 211 N.J. at 448-49.

      Here, the judge reviewed the evidence presented at trial, made detailed

findings as to each prong of N.J.S.A. 30:4C-15.1(a), and concluded that the

Division met by clear and convincing evidence all of the legal requirements for

a judgment of guardianship.        The judge's opinion tracks the statutory

requirements of N.J.S.A. 30:4C-15.1(a) and accords with applicable case law.

See, e.g., F.M., 211 N.J. at 447-54; N.J. Div. of Youth & Family Servs. v. E.P.,

196 N.J. 88, 103-07 (2008); K.H.O., 161 N.J. at 347-63; In re Guardianship of


                                                                         A-1224-16T1
                                      10
D.M.H., 161 N.J. 365, 375-93 (1999). We thus affirm substantially for the

reasons Judge DeLorenzo expressed in his well-reasoned written opinion and,

like the judge, find defendants' arguments unavailing.

      Affirmed.




                                                                    A-1224-16T1
                                      11